DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on June 6, 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
After:  “wherein the carbonized wood particles are mixed with raw and soaked particles of the Cinnamomum plant”
DELETE:  “, and bonded by compression, and the peripheral of the hardened compressed block is sprayed with Cinnamomum oil”
Claim 3 is amended as follows:
DELETE:  and/or and ADD/REPLACE:  --,--
After:  “renewable parts of trees and plants”  ADD: -- and combinations thereof—
Claim 4 is amended as follows:
DELETE:  “include”  ADD/REPLACE: --are selected from the group consisting of—
Claim 5 is amended as follows:
After:  “compressed mixture”  Delete:  “, whereby when ignited the mixture emits an aromatic cinnamon fragrance and flavor when raw particles burn”
Claim 7 is amended as follows:
DELETE:  and/or and ADD/REPLACE:  --,--
After:  “renewable parts of trees and plant”  ADD: -- and combinations thereof--
Claim 8 is amended as follows:
DELETE:  “include”  ADD/REPLACE: --are selected from the group consisting of—
Claim 12 is amended as follows:
DELETE:  “include”  ADD/REPLACE: --are selected from the group consisting of--
Allowable Subject Matter
Claims 1-12 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art is CN105132067A which teaches a fuel comprising camphor cinnamomum and various biomass powders, tree limb ground powder, oil seed powder, and additives.  
CN105132067A which teaches a formula for clean biomass fuel comprising 
    PNG
    media_image1.png
    368
    981
    media_image1.png
    Greyscale

Reddy et al (US 2013/0247455) which while teaching a fuel block comprising an herbal component of cinnamomum [0018] and Hoat (US 2018/0255771) which teaches a wood pellet comprising a fragrance such as cinnamomum (Abstract) [0142] These prior art references do not teach  or suggest the claimed mixture, compression, or fuel block or process of making same with carbonized wood, carbonization of the peripheral of the compressed mixture, Cinnamomum plants soaked in cinnamomum oil, etc. or methods of making such a mixture by carbonization of the peripheral, compression 
The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771